Judgment of conviction and order affirmed. Memorandum: We find in the record certain errors of law committed on the trial but we conclude that they did not affect the substantial rights of defendants and, therefore, affirm the conviction by virtue of section 542 of the Code of Criminal Procedure. All concur. (The judgment convicts defendants of the crimes of robbery, first degree, and grand larceny, first degree. The order denies a motion for a new trial.) Present — Crosby, P. J., Cunningham, Dowling, Harris and McCum, JJ.